Citation Nr: 0007043	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  99-21 373	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 7, 1966 decision 
that denied entitlement to service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had verified service from April 1943 to 
December 1945.  He was honorably discharged from the service 
pursuant to a Medical Survey.  The moving party is the 
deceased veteran's widow.  

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a March 
7, 1966 Board decision.  

The Board acknowledges that the moving party has revoked all 
powers of attorney and proceeds unrepresented.


FINDINGS OF FACT

1. In a March 7, 1966 decision, the Board denied the moving 
party's claim for service connection for the cause of the 
veteran's death.  

2. The Board's March 7, 1966 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 7, 1966 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the RO in June 1998 issued a 
statement of the case to the then appellant on the issue of 
entitlement to an earlier effective date following the grant 
of service connection for the cause of the veteran's death 
which merely explained the regulations governing effective 
dates.  At that time, the RO became aware that the final 
decision at issue was a March 1966 Board decision and that 
the Board had original jurisdiction to determine whether CUE 
existed in the prior final Board decision.  

The Board acknowledges that the motion for revision of a 
decision based on clear and unmistakable error received on 
October 12, 1999 complied with the requirements set forth in 
38 C.F.R. § 20.1404(a) (1999) which requires a writing 
signed by the moving party or that party's representative 
which bears the name of the veteran, the applicable 
Department of Veterans Affairs file number, and the date of 
the Board decision to which the motion relates.  See 38 
C.F.R. § 20.1404(a) (1999).  

However, a motion for revision of a decision based on clear 
and unmistakable error must also set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  See 38 C.F.R. § 20.1404(b) (1999).  

Rule 1403, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

(b) Record to be reviewed. --(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. --(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).  

In an effort to establish an earlier effective date for 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, the moving party argues that CUE exists in the 
March 1966 Board decision, which denied service connection 
for the cause of the veteran's death.  The moving party 
asserts that the previous Board decision is "undebatably" 
erroneous.  She has alleged that the correct facts, as they 
were known at the time, were not before the Board, and that 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  But for these errors, the moving 
party contends the outcome of the March 1966 Board decision 
would have been manifestly different.  

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  

In accordance with the applicable regulations in effect at 
the time of the Board decision, service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  See 38 
C.F.R. 3.303(a) (1966).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Section 3.303(b) provides 
that chronic disease shown in service or within the 
applicable presumptive period under 3.307 to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Subpart (d) reflects that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in-service.  See 38 C.F.R. § 3.303 (1966).  

In general, 38 U.S.C. § 354 (U.S. GPO 1965), now designated 
as 38 U.S.C.A. § 1154 (West 1991), reflects that due 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  In the case of any veteran who 
engaged in combat with the enemy in active service . . . 
during a period of war, the Administrator shall accept as 
sufficient proof of service connection any disease or injury 
alleged to have been incurred in or aggravated by such 
service.  Satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C. § 354; see also Pub. L. 85-
857, Sept. 2, 1958, 72 Stat. 1124.  

In relevant part, section 3.304 provides for service 
connection of disabilities, which may have resulted from 
service in a period of war.  Subpart (b)(2) reflects that 
history conforming to accepted medical principles should be 
given consideration, in conjunction with basic clinical data, 
and be accorded probative value consistent with accepted 
medical and evidentiary principles in relation to value 
consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during, 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of particular condition will be taken full 
account.  See 38 C.F.R. § 3.304 (1966).  

Where a veteran has served ninety (90) days or more during a 
period of war, cardiovascular disease to include hypertension 
which becomes manifest to a degree of 10 percent within one 
year from the date of termination of wartime service, even 
though there is no evidence of such disease during the period 
of service may be considered for service connection.  
Cardiovascular-renal disease applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease, and since hypertension is an early 
symptom long preceding the development of those diseases in 
their more obvious forms, a disabling hypertension within the 
1 year period will be given the same benefit of service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (1966).  

A disability that is proximately due to or the result of a 
service-connected disease or injury will be service-
connected.  See 38 C.F.R. § 3.310 (1966).  Generally, section 
3.312 reflects that the veteran's death will be service-
connected when the evidence establishes that a disability 
incurred in or aggravated by service was either the principal 
cause (i.e., singly or jointly with some other condition was 
the immediate or underlying cause of death or was 
etiologically related thereto) or a contributory cause (i.e., 
one not related to the principal cause of death but 
contributed substantially or materially to cause death).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See 38 C.F.R. § 3.312(1966).  

In this case, the moving party has not demonstrated that the 
March 7, 1966 Board decision contains CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "It 
must always be remembered that [clear and unmistakable error] 
is a very specific and rare kind of 'error.'"  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
CUE errors "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  See Russell, 3 Vet. App. at 313.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of clear and unmistakable error.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  If it is shown that a 
specific error was made, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to final decisions, and that where 
such decisions are collaterally attacked, the presumption of 
validity is even stronger.  See Henderson v. Kibbe, 431 U.S. 
145 (1977).  

The moving party has asserted that she is entitled to 
retroactive benefits based on the holding in Satchel v. 
Derwinski, 1 Vet. App. 258 (1991).  See 38 C.F.R. § 3.101 
(1966).  While the procedural history of the present case is 
similar to that in Satchel, the facts in that case are 
determinative of that CUE claim.  Briefly, unlike our case, 
that World War II veteran had a total of 26 documented high 
blood pressure readings during a 1943 hospitalization.  
During the 1940s and 1950s, he filed numerous claims for 
benefits.  In 1961, the veteran was granted a non service 
connected pension based on total disability.  Service 
connection for a heart condition was denied.  The veteran 
died in 1965 from heart failure.  Immediately following his 
death, his widow filed for DIC benefits.  In 1965, the widow 
was notified by the RO that the veteran's death was not 
service connected and DIC benefits were therefore denied.  
She was granted non service connected death pension benefits.  
In short, the appellant did not appeal the RO decision.  In 
1987, the widow applied for VA loan guaranty benefits.  In 
February 1988, the RO determined that she had not established 
eligibility for loan guaranty benefits.  On appeal, the Board 
concluded in 1988 that the veteran died from a disability 
incurred in service and that the appellant met the basic 
eligibility requirements for loan guaranty benefits.  In its 
decision, the [Board] cited to 26 high blood pressure 
readings from a 1943 hospitalization.  The RO in November 
1988 "for purposes of implementing the October 1988 decision 
of the Board" established service connection for the 
veteran's death and awarded the appellant DIC benefits 
effective September 1, 1987.  The appellant challenged the 
effective date of the award arguing that her benefits should 
start on the date of his death.  The Court held that the 1961 
RO decision denying the veteran service connected disability 
compensation as well as the 1965 RO decision not granting 
service connected DIC benefits to the appellant were, as made 
manifest by the 1988 Board decision, undebatably erroneous.  
Consequently, the appellant was entitled to receive 
retroactive DIC benefits as if the 1965 decision had been 
made correctly.  Simply, in that case, undebatable error was 
found to exist in the prior decisions.  

However, in this case, the correct facts, as set forth in the 
claims folder and reported in the March 7, 1966 Board 
decision, reflect that the veteran served from April 1943 to 
December 1945.  He died in April 1965.  The death certificate 
shows the cause of death as coronary thrombosis, and notes 
that the veteran died suddenly.  An autopsy was not 
performed.  

The medical records furnished by the service department do 
not reveal any findings, treatment, or diagnoses of a 
cardiovascular disorder.  An undated service medical record 
reflects a blood pressure reading of 130/85 and that the 
veteran was to be evacuated.  Treatment for combat fatigue 
began in May 1945, subsequently diagnosed as psychoneurosis, 
anxiety.  The veteran was separated from the service by 
reason of that condition.  

VA examined the veteran in April 1946.  He complained of 
nervousness.  His blood pressure was 140/98.  His 
cardiovascular system was normal.  The heart and aortic 
shadows were normal in size, position, and contour.  The 
diagnoses included neurosis, anxiety.  

The veteran was examined by VA in April 1948.  His blood 
pressure was 140/98, and his cardiovascular system was 
normal.  His orientation and emotional reactions were 
reported to be normal and he seemed to get along fairly well 
with people.  However, he was quite nervous.  The diagnosis 
was psychoneurosis - anxiety type.  

In August 1954, he was given a psychiatric examination.  
Anxiety state was diagnosed.  A x-ray study of the chest made 
at that time was negative.  The examination report is silent 
as regards complaints of hypertension, elevated blood 
pressure, or cardiovascular disease.  The veteran's service-
connected psychoneurosis, anxiety, was evaluated as ten 
percent disabling since July 1948.  

In accordance with the regulations governing CUE in a prior 
Board decision, CUE is based on the evidence of record at the 
time the decision was entered and additional evidence 
submitted after the decision may not be considered.  
Therefore, the moving party's reliance on additional evidence 
(etiological opinion) not previously considered by the Board 
in March 1966 together with post 1966 regulatory and 
administrative provisions governing the Secretary's failure 
to fulfill his duty to assist are insufficient to form a 
basis of a claim for CUE.  

At this juncture, it can not be stated based on the evidence 
of record and the regulations in effect at the time of the 
decision that the Board's failure to conclude that service 
connection for the cause of the veteran's death was warranted 
constituted "undebatable" error.  The Board decision 
reflects that the veteran was anxious/ nervous on VA 
examinations, that his blood pressure on one occasion in 
April 1966 (months after service) was 140/98 with his 
cardiovascular system evaluated as normal at that time.  Two 
years later, his blood pressure was 140/98 with his 
cardiovascular system again evaluated as normal.  The 1954 VA 
examination is silent as regards any complaints by the 
veteran or reports of hypertension or cardiovascular disease.  

Isolated elevated blood pressure readings with normal 
cardiovascular evaluations in an individual who presented as 
nervous on examination without any other medical evidence to 
establish sustained elevations of blood pressure would not 
necessarily warrant a conclusion that the individual had 
cardiovascular disease.  There was no reference in the 
records to cardiovascular disease until 1965 when the veteran 
died of a coronary thrombosis.  At that time, based on the 
medical evidence then of record, the disease was not 
etiologically related to the psychiatric disorder for which 
service connection had been granted in 1946.  The 1966 Board 
decision reflects that the appellant mentioned in her appeal 
that the veteran was unable to pass certain insurance 
examinations as he was either rejected completely or 
subjected to a premium rate that he could not afford.  The 
cause [nature] of the rejections were not stated and were not 
shown to have been at a time to be determinative of 
entitlement to service connection for the disease which 
caused his death.  

The March 1966 final Board decision included a written 
statement of findings and conclusions, and a discussion of 
the findings and conclusions, on all material issues of fact 
and law presented on the record to conclude that the evidence 
(1) failed to establish that a cardiovascular disorder was 
incurred in or aggravated by service or manifested to a 
degree of ten percent or more within one year following 
termination of active wartime service; (2) failed to 
establish that a cardiovascular disorder was proximately due 
to or the result of the service-connected psychiatric 
disorder; and (3) failed to establish that the service-
connected psychiatric disorder materially or substantially 
contributed to the cause of the veteran's death to warrant 
service connection for the cause of the death.  See Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).  The decision does not 
reflect that any of the applicable presumptions or the 
regulations governing service connection for the cause of the 
veteran's death were applied incorrectly.  See 38 U.S.C. § 
354 (U.S. GPO 1965); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.312 (1966).  

On review, the March 1966 Board decision was consistent with 
and was supported by the law and principles applicable to the 
determination of whether service connection for the cause of 
the veteran's death was warranted based on the medical 
evidence then of record.  Accordingly, the denial of service 
connection for the cause 

of the veteran's death was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  

The moving party has raised broad allegations of error 
concerning the March 7, 1966 Board decision, but not 
necessarily the discrete issue of CUE.  The moving party has 
not demonstrated that, but for the specific error alleged, 
reasonable minds could not differ that the outcome would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  
Clearly, the case presently before the Board bears little 
resemblance to the Satchel case to warrant the same outcome.  
Specifically, that veteran had documented sustained high 
blood pressure in service, he applied for service connection 
for a heart condition, and he indisputably died of a heart 
condition subsequent to being denied.  In contrast, the 
evidence in Kavulla I in March 1966 was limited to an 
elevated blood pressure reading 4 months after service and 
one other elevated blood pressure reading 2 years thereafter 
without other supporting medical evidence to establish that 
these isolated readings were related to his military service.  
In essence, the moving party's argument represents a clear-
cut example of disagreement as to how the evidence was 
interpreted, evaluated, and weighed.  As such, the argument 
cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3)); see also Luallen, supra.  Otherwise, 
the moving party has not demonstrated that the March 1966 
Board decision contained CUE.  

Lastly, the moving party asserts that she was not provided 
notice of her appellate rights as regards reconsideration in 
1966.  See 38 U.S.C.A. § 19.148 (1966).  As discussed above, 
the Secretary's failure to fulfill his duty to assist is not 
a discrete issue of CUE.  Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Fugo, 6 Vet. App. at 
43-44.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
March 7, 1966 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.  

Because the moving party's motion failed to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (1999), the 
motion is denied.  


ORDER

The motion for revision of the March 7, 1966 Board decision 
on the grounds of CUE is denied.  



		
	Deborah W. Singleton
Member, Board of Veterans' Appeals

 


